               Case 2:19-cv-01531-AC Document 21 Filed 10/14/20 Page 1 of 3


 1   MELISSA NYMAN (CA 293207)
     3009 Douglas Boulevard, Ste. 200
 2
     Roseville, CA 95661
 3   Phone: (877) 529-4773
     Fax: (916) 218-4341
 4   Email: Melissa Nyman@NymanTurkish.com
 5                               IN THE UNITED STATES DISTRICT COURT
 6
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 7
     ROCIO WENTZ,                                       Case No.: 2:19-cv-01531-AC
 8
                    Plaintiff,
 9
     vs.                                                JOINT STIPULATION AND ORDER FOR
10                                                      AN AWARD OF ATTORNEY FEES
11   COMMISSIONER OF SOCIAL SECURITY,                   UNDER THE EQUAL ACCESS TO
                                                        JUSTICE ACT
12                  Defendant
13

14          Plaintiff, Rocio Wentz, by Melissa Nyman, her undersigned attorney and Defendant,

15   Andrew Saul, Commissioner of Social Security, by and through his undersigned attorney,
16
     McGregor W. Scott, United States Attorney, jointly stipulate and petition this Court to enter an
17
     order awarding attorney fees and expenses in the total amount of $4951.53, in full satisfaction
18

19
     and settlement of any and all claims Plaintiff may have under the Equal Access to Justice Act

20   (“EAJA”), 28 U.S.C § 2412. The award of attorney fees will satisfy all of Plaintiff’s claims

21   under 28 U.S.C. § 2412 in this case. The parties further agree that Plaintiff is entitled to $400.00
22
     in costs, to be paid from the Department of the Treasury’s Judgment Fund.
23
            Any fees paid belong to Plaintiff, and not to her attorney, and may be offset to satisfy any
24

25
     pre-existing debt that Plaintiff owes the United States under Astrue v. Ratliff, 560 U.S. 586

26   (2010). After the Court enters this award, if counsel for the Defendant can verify that Plaintiff

27
     JOINT STIPULATION AND ORDER FOR AN AWARD OF ATTORNEY FEES UNDER THE EQUAL
28   ACCESS TO JUSTICE ACT – CASE NO. 19-01531
                                               -1-
                Case 2:19-cv-01531-AC Document 21 Filed 10/14/20 Page 2 of 3


 1   owes no pre-existing debt subject to the offset, Defendant will direct that the award be made
 2
     payable to Plaintiff’s attorney pursuant to the EAJA assignment duly signed by Plaintiff and
 3
     counsel.
 4
            Wherefore, Plaintiff and Defendant move the Court to accept this joint stipulation and
 5

 6   enter an order awarding Plaintiff EAJA fees in the amount of $4951.53 and costs in the amount

 7   of $400.
 8
     Dated: October 7, 2020
 9
                                                      Respectfully submitted,
10
                                                      McGREGOR W. SCOTT
11
                                                      United States Attorney
12
     /s/ Melissa Nyman                                /s/ Daniel P. Talbert            *
13   Melissa Nyman                                    Daniel P. Talbert
     Attorney for Plaintiff                           Special Assistant United States Attorney
14
     Nyman Turkish PC                                 Attorneys for Defendant
15   3009 Douglas Boulevard                           Office of the General Counsel, Region IX
     Suite 200                                        Social Security Administration
16   Roseville, CA 95661                              160 Spear Street, Ste. 800
     Phone: (877) 529-4773                            San Francisco, CA 94105
17
     e-mail: Melissa Nyman @                          Phone: (415) 977-8995
18   NymanTurkish.com                                 Email: Daniel.Talbert@ssa.gov

19                                                    [*As authorized by email on October 6, 2020]
20

21

22

23

24

25

26

27
     JOINT STIPULATION AND ORDER FOR AN AWARD OF ATTORNEY FEES UNDER THE EQUAL
28   ACCESS TO JUSTICE ACT – CASE NO. 19-01531
                                               -2-
              Case 2:19-cv-01531-AC Document 21 Filed 10/14/20 Page 3 of 3


 1
                                             ORDER
 2

 3
     Pursuant to stipulation, IT IS SO ORDERED.
 4

 5
     Dated: October 14, 2020
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     JOINT STIPULATION AND ORDER FOR AN AWARD OF ATTORNEY FEES UNDER THE EQUAL
28   ACCESS TO JUSTICE ACT – CASE NO. 19-01531
                                               -3-
